DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims

This is a non-final in response to the Amendments and Remarks filed on 06/25/2021. 
Claims 1-20 are now pending. 

AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0086336 A1 to Canepa et al. (hereinafter “Canepa”).


Regarding Claim 1, (Original) Canepa discloses a method for requesting data in a cloud gaming system, 5comprising: having a cloud gaming system including a cloud storage system having a peripheral component interconnect express (PCIe) interface ([0027]- [0028], network of PCIe device connections between host and storage devices), the cloud storage system including a computer memory ([0034] and [0598] host contain memory, and figure 4, storage system including memory), the cloud gaming system including a PCIe switch connected to the PCIe interface of the cloud storage system ([0028] non-transparent switch connecting the PCI storage device to host), the cloud gaming system including a cloud compute system having a PCIe 10interface connected to the PCIe switch ([0028] non-transparent switch connecting the PCI storage device to host), the cloud compute system including a computer memory ([0034] and [0598] host contain memory, and figure 4, storage system including memory), the PCIe switch exposing a doorbell register that is monitored by the cloud storage system ([0599]); 
operating the cloud compute system to write to the doorbell register, wherein writing to the doorbell register causes an interrupt to fire on the cloud storage system (0599], after alerted by write to doorbell register, primary agent assesses the tail register, directs to read submission queue entry); and 
operating the cloud storage system to handle the interrupt, the interrupt directing the cloud 15storage system to read a message from a specified computer memory location, the message directing the cloud storage system to read requested data from a storage device accessible by the cloud storage 
Canepa discloses that the host of the system can comprise one or more of a server computer, a storage server, and an electronic game (Canepa: paragraphs [0081], [0082] and [0093]). Canepa does not specifically describe the system as a “cloud gaming system” as claimed, however because the fact that Canepa specifically describing the use of servers and an electronic game, it would have been obvious to one of ordinary skill in the art at the time of filing would recognize the systems of Canepa could easily be applied as a “cloud gaming system”.

Regarding Claim 2, (Original) Canepa discloses the method as recited in claim 1, further comprising: 20operating the cloud storage system to write the requested data into the computer memory of the cloud storage system ([0599]); and notifying the cloud compute system of a memory address at which the requested data is stored in the computer memory of the cloud storage system ([0599]).  

Regarding Claim 253, (Original) Canepa discloses the method as recited in claim 2, wherein notifying the cloud compute system of the memory address includes writing to a doorbell register that is monitored by the cloud compute system ([0599], after alerted by write to doorbell register, primary agent assesses the tail register, directs to read submission queue entry).AMENDMENTPage 3 SONYP386BApplication No.: 16/556,032 Amendment Dated: June 30, 2021 Reply to Non-Final Office Action Dated: March 30, 2021

Regarding Claim 4, (Original) Canepa discloses the method as recited in claim 2, further comprising: operating the cloud compute system to read the requested data from the computer memory 5of the cloud storage system ([599], primary agent assesses the submission queue entry).  



Regarding Claim 5, (Original) Canepa discloses the method as recited in claim 1, further comprising: operating the cloud storage system to write the requested data into a computer memory of the cloud compute system ([599]); and 10notifying the cloud compute system of a memory address at which the requested data is stored in the computer memory of the cloud compute system ([599]).  

Regarding Claim 6, (Original) Canepa discloses the method as recited in claim 5, wherein notifying the cloud compute system of the memory address includes writing to a doorbell register that is monitored 15by the cloud compute system ([599], primary agent sets doorbell register to notify host, host reads the completion queue entry).  

Regarding Claim 7, (Original) Canepa discloses the method as recited in claim 5, further comprising: operating the cloud compute system to read the requested data from the computer memory of the cloud compute system ([0599], after alerted by write to doorbell register, primary agent assesses the tail register, directs to read submission queue entry).  

Regarding Claim 8, (Original) Canepa discloses the method as recited in claim 1, wherein the cloud compute system has a client memory map that holds memory addresses assigned to components of the cloud compute system, the PCIe switch configured to translate the memory addresses held in the client memory map to memory addresses in the computer memory of the cloud storage system, such that 25access to a given memory address in the client memory map is translated by the PCIe switch to instead access a given memory address in the computer memory of the cloud storage system ([0033]-[0034], the device takes the LBA sent from the host and translates the LBA so that it can be 

Regarding Claim 9, (Original) Canepa does not specifically disclose the method as recited in claim 1, wherein the specified computer memory location is in the computer memory of the cloud storage system.   However Canepa does describe that the doorbell register may be implemented in the primary agent (Canepa: Paragraph [0599]).  If the location of the doorbell register can be located in either the host memory or the memory of the primary agent without any change in functionality, then it follows that it should be possible for the tail register to be located in either the host memory or the memory of the primary agent without change in function.  This would amount to a rearrangement of parts without changing the functionality, which one of ordinary skill in the art at the time of filing would consider an obvious matter of design choice.

Regarding Claim 510, (Original) Canepa discloses the method as recited in claim 1, wherein the specified computer memory location is in the computer memory of the cloud compute system ([0599]).  

Regarding Claim 11, (Original) Canepa discloses a method for data transfer in a cloud gaming system, comprising: having a cloud gaming system including a cloud storage system and a cloud compute 10system connected to each other through a peripheral component interconnect express (PCIe) fabric ([0027]- [0028], network of PCIe device connections between host and storage devices), the cloud storage system including a computer memory, the cloud compute system including a computer memory ([0034] and [0598] host contain memory, and figure 4, storage system including memory); operating the cloud storage system to generate a file identification table that specifies memory 
Canepa discloses that the host of the system can comprise one or more of a server computer, a storage server, and an electronic game (Canepa: paragraphs [0081], [0082] and [0093]). Canepa does not specifically describe the system as a “cloud gaming system” as claimed, however because the fact that Canepa specifically describing the use of servers and an electronic game, it would have been obvious to one of ordinary skill in the art at the time of filing would recognize the systems of Canepa could easily be applied as a “cloud gaming system”.


Regarding Claim 12, (Original) Canepa discloses the method as recited in claim 11, wherein operating the cloud storage system to generate the file identification table is done during mounting of a game package, wherein the different data files are data files of the game package ([0081], [0082] and [0093]).  

Regarding Claim 13, (Original) Canepa discloses the method as recited in claim 11, further comprising: operating AMENDMENTPage 5 SONYP386BApplication No.: 16/556,032the cloud storage system to store the file identification table in the computer memory of the cloud storage system ([0034] and [0598] host contain memory, and figure 4, storage system including memory).  

Regarding Claim 14, (Original) Canepa discloses the method as recited in claim 13, further comprising: 5operating the cloud storage system to notify the cloud compute system through the PCIe fabric of a location of the file identification table in the computer memory of the cloud storage system ([0599]), and operating the cloud compute system to read the file identification table through the PCIe fabric from the computer memory of the cloud storage system ([0599], after alerted by write to doorbell register, primary agent assesses the tail register, directs to read submission queue entry).  

Regarding Claim 1015, (Original) Canepa discloses the method as recited in claim 14, wherein operating the cloud storage system to notify the cloud compute system through the PCIe fabric of the location of the file identification table in the computer memory of the cloud storage system includes operating the cloud storage system to write to a doorbell register exposed through a PCIe switch to which both the cloud storage system and the cloud compute system are connected ([0599], after alerted by write to doorbell register, primary agent assesses the tail register, directs to read submission queue entry).  

Regarding Claim 16, (Original) Canepa discloses the method as recited in claim 11, further comprising: operating the cloud storage system to store the file identification table in the computer memory of the cloud compute system through the PCIe fabric ([0599]).  

Regarding Claim 2017, (Original) Canepa discloses the method as recited in claim 16, further comprising: operating the cloud storage system to notify the cloud compute system through the PCIe fabric of a location of the file identification table in the computer memory of the cloud compute system, and operating the cloud compute system to read the file identification table from the computer 

Regarding Claim 18, (Original) Canepa discloses the method as recited in claim 17, wherein operating the cloud AMENDMENTPage 6 SONYP386BApplication No.: 16/556,032 Amendment Dated: June 30, 2021 Reply to Non-Final Office Action Dated: March 30, 2021 storage system to notify the cloud compute system through the PCIe fabric of the location of the file identification table in the computer memory of the cloud compute system includes operating the cloud storage system to write to a doorbell register exposed through a PCIe switch to which both the cloud storage system and the cloud compute system are connected ([0599], after alerted by write to doorbell register, primary agent assesses the tail register, directs to read submission queue entry).  

Regarding Claim 19, (Original) Canepa discloses the method as recited in claim 11, wherein the PCIe fabric includes a PCIe switch connected to a PCIe interface of the cloud storage system and to a PCIe interface of the cloud compute system ([0027]- [0028], network of PCIe device connections between host and storage devices).  

Regarding Claim 1020, (Original) Canepa discloses the method as recited in claim 19, wherein the PCIe switch includes a PCIe non-transparent bridge (NTB) and the PCIe interface of the cloud compute system is connected to the PCIe switch through the PCIe NTB, or wherein the cloud storage system includes an input/output memory management unit (IOMMU) and the PCIe interface of the cloud storage system is connected to the IOMMU, or 15wherein the PCIe switch includes the PCIe NTB and the PCIe interface of the cloud compute system is connected to the PCIe switch through the PCIe NTB, and the cloud storage system includes the IOMMU and the PCIe interface of the 



Response to Arguments/Remarks

As an initial matter, Applicant’s amendment is sufficient to overcome the objection of the Abstract of the specification. This objection is hereby withdrawn. 

Applicant’s arguments filed 06/25/2021 have been fully considered but they are moot because the arguments do not apply to any of the references used in the current rejection. 

Conclusion
Claims 1-20 are examined above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                

/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715